In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00300-CV

IN THE GUARDIANSHIP OF THOMAS             §   On Appeal from the Probate Court
O'DELL WHITE, AN INCAPACITATED
PERSON                                    §   of Denton County (PR-2021-00846)

                                          §   February 17, 2022

                                          §   Memorandum Opinion by Chief Justice
                                              Sudderth

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth